            Case 1:20-cv-05868-RA Document 15 Filed 09/09/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 9/9/2020


 In re:

 MARIA GUTIERREZ,
                                                        Bankruptcy Case No. 17-12775 (SMB)
                              Debtor.


 DAVID BELLON,                                                  No. 20-CV-5868 (RA)

                              Movant.                                   ORDER



RONNIE ABRAMS, United States District Judge:

          On September 1, 2020, Bankruptcy Judge Bernstein entered a Stipulation and Order

Resolving Motion Seeking Disgorgement of Fees, which provides, in relevant part:

          Mr. Bellon shall move to promptly dismiss any and all of his appeals (as necessary
          by stipulation with the United States Trustee), including:

                 a. In re Maria Maria Gutierrez, No. 20-CV-5868-RA (U.S. District Court for
                 the Southern District of New York).

In re Maria Gutierrez, Bk. No. 17-12775 (SMB) (Bankr. S.D.N.Y.), Dkt. No. 48. Although over

a week has passed since Judge Bernstein entered the Stipulation and Order, Mr. Bellon has not

yet filed a notice of voluntary dismissal of this action. He shall do so—or shall file a letter

explaining his failure to comply with the Stipulation and Order—no later than September 11,

2020.

SO ORDERED.

Dated:       September 9, 2020
             New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
